OPINION — AG — KEY WORDS: HOUSEHOLD GOODS, TOOLS, PROPERTY EXEMPT FROM TAXES, HUSBAND AND WIFE RIGHT TO CLAIM SEPARATE EXEMPTIONS, LIVESTOCK, JOINTLY OWNED, COUNTY ASSESSOR, HEAD OF FAMILIES  NARRATIVE: THE ATTORNEY GENERAL CONCURRS IN SAID PAST ADMINISTRATIVE INTERPRETATION BY THE COUNTY ASSESSOR AND TREASURER OF HUGHES COUNTY OF THE ABOVE CITED CONSTITUTIONAL AND STATUTORY PROVISIONS OF OKLAHOMA, AND IS OF THE OPINION THAT YOUR ABOVE QUESTION SHOULD BE, AND SAME HEREBY ANSWERED IN THE NEGATIVE. CITE: 68 O.S. 1951 15.2 [68-15.2], 68 O.S. 1961 15.2 [68-15.2], ARTICLE X, SECTION 6, ARTICLE V, SECTION 50 (FRED HANSEN)